DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Response to Arguments
Applicant’s arguments, see pgs. 10-21, filed 9/27/21, with respect to 35 USC 101 rejections and the 112 rejections have been fully considered and are persuasive.  The rejections have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-10, 12-18, 28 and 30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of Lading et al. US 2015/0327784 does not specifically disclose determining an arterial and a venous time parameter then determining a stress-strain relationship from them. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
      /TSE W CHEN/      Supervisory Patent Examiner, Art Unit 3791